No. 99-20875
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20875
                         Summary Calendar



MAXIMILLIAN SANCHEZ;
ET AL,

                                          Plaintiffs,

JUAN CARABALLO,

                                          Plaintiff-Appellant,

versus

TOMMY THOMAS, Sheriff,
Harris County,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-2935
                       --------------------
                          April 27, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Caraballo appeals the district court’s grant of summary

judgment to defendant Thomas in this 42 U.S.C. § 1983 suit.      His

first argument is that the district court erred in granting

summary judgment on his equal protection claims.   Because the

policy at issue did not create two or more classifications that

treated similarly situated people differently, the district court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20875
                                 -2-

did not so err.    See Stefanoff v. Hays County, 154 F.3d 523 (5th

Cir. 1998).

     Caraballo next argues that the district court erred in

granting summary judgment to Thomas on Caraballo’s due process

claim.   Because Caraballo had no protected liberty interest in

the opportunity to earn presentencing good time credit, the

district court did not so err.   See Luken v. Scott, 71 F.3d 192,

193 (5th Cir. 1995).   We need not address Caraballo’s claims that

the district court erred in determining that Thomas was entitled

to qualified immunity and that the district court erred in

granting summary judgment on Caraballo’s Sixth Amendment claim.

The district court did not rule on the issue of qualified

immunity, and Caraballo has failed to properly brief his Sixth

Amendment issue.   The judgment of the lower court is

AFFIRMED.